Title: To George Washington from Samuel Holden Parsons, 21 April 1788
From: Parsons, Samuel Holden
To: Washington, George



Sir
Carlisle [Pa.] 21st Apl 1788.

I am now on my Road to the Settlements forming on the River Ohio; and take this only Method in my power to take leave of your Excellency & to assure you of my most cordial Wishes for your Happiness; should any Occurrances render my Services in that Country of Use to you, I shall never be more happy than in devoting myself to the execution of your Wishes—The State of our Country must give very sensible trouble to every good

Citizen & to none more than to your Excellency who has acted so conspicuous a part in effecting our Independance—in the eastern States I think Opposition to the fœderal Government is nearly ended; we have our Eyes now turnd to Virginia, if there is Wisdom to adopt the propos’d plan in that State; I think we may hope to restore to our nation the Honor their folly has lost them; I view the Adoption of the present plan with all its Imperfections as the only Means of preserving the Union of the States & securing the Happiness of all the parts of this extensive Country; I feel myself deeply interested in this Subject as it will affect the Country of which I am now commencing an Inhabitant. I am sure it must ever be our Interest to continue connected with the Atlantic States, to them we must look up for protection, and from them we can receive such Supplies as we want with more facility than from our other Neighbours; but without an efficient Government we can expect no Benefits of a Connection and I fear it will lead Us to improper Measures—the Navigation of the Potomac is very interesting to our Settlement, if it is perfected according to the proposd Scheme, we Shall Save a land transportation of five Hundred Miles, the Rout we at present Pursue, our new Settlement progresses rapidly⟨;⟩ Two Hundred Families will be within our City by July & I think we are sure of a thousand families from New England within One Year if we remain in peace. I am with every Sentiment of Esteem & Respect Your Excellencys Obedt Servt

Saml H. Parsons

